Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 17, 2016

The Court of Appeals hereby passes the following order:

A16A0166 and A16A0167. HEITZ v. THE STATE.

      This case was docketed by this court on September 22, 2015, and appellant’s
brief and enumerations of error were due October 13, 2015. Although the appellant
was ordered on January 6, 2016, to file a brief within 10 days, he has not done so as
of the date of this order. Accordingly, this appeal is hereby DISMISSED as
abandoned pursuant to Court of Appeals Rules 13 and 23 (a). See Whittle v. State,
210 Ga. App. 841, 842 (437 SE2d 842) (1993). (“[W]hen an appellant elects to
pursue his own appeal, and fails to file enumerations of error or a brief after having
been ordered to do so by this court, the appeal will be dismissed.”)



                                       Court of Appeals of the State of Georgia
                                                                            02/17/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.